Case 2:20-cv-03247-FMO-MAA Document 21 Filed 07/17/20 Page 1 of 10 Page ID #:103



   1   ANOUSH HAKIMI (State Bar No. 228858)
       anoush@handslawgroup.com
   2   PETER SHAHRIARI (State Bar No. 237074)
       peter@handslawgroup.com
   3   H & S LAW GROUP, PLC
       7080 Hollywood Blvd., Suite 804
   4   Los Angeles, CA 90028
   5   Telephone: (323) 672 - 8281
       Facsimile: (213) 402 - 2170
   6
       Attorneys for Plaintiff,
   7   BRENDA CORE
   8   [ADDITIONAL COUNSEL ON FOLLOWING
       PAGE]
   9
  10                            UNITED STATES DISTRICT COURT
  11                           CENTRAL DISTRICT OF CALIFORNIA
  12
       BRENDA CORE,                              Case No.: 2:20-cv-03247-FMO-MAA
  13
                  Plaintiff,
  14
             v.
  15                                            JOINT RULE 26(F) REPORT
       HENDIFAR PROPERTIES, LLC, a
  16   Delaware Limited Liability Company;
       and DOES 1-10,                           Hon. Fernando M. Olguin
  17
  18
                  Defendants.                   Scheduling Conference
  19                                            Date: July 30, 2020
  20                                            Time: 10:00 a.m.
                                                Room: 6D
  21
  22
  23
  24
  25
  26   ///
  27   ///
  28

                                     JOINT RULE 26(F) REPORT
Case 2:20-cv-03247-FMO-MAA Document 21 Filed 07/17/20 Page 2 of 10 Page ID #:104



   1   Jon A. Atabek, Esq. (SBN 269497)
   2   ATABEK & ASSOCIATES, P.C.
       16330 Bake Parkway
   3   Irvine, CA 92618
   4   Telephone: (213) 394-5943
       jatabek@atabeklaw.com
   5
       Attorney for Defendants
   6
       HENDIFAR PROPERTIES, LLC
   7   ///
       ///
   8
       ///
   9
       ///
  10
       ///
  11
       ///
  12
       ///
  13
       ///
  14
  15   ///

  16   ///

  17   ///
  18   ///
  19   ///
  20   ///
  21   ///
  22   ///
  23
       ///
  24
       ///
  25
       ///
  26
       ///
  27
       ///
  28
                                         2
                              JOINT RULE 26(F) REPORT
Case 2:20-cv-03247-FMO-MAA Document 21 Filed 07/17/20 Page 3 of 10 Page ID #:105



   1
       TO THE HONORABLE COURT:
   2
             On July 9, 2020, the parties held their early meeting of counsel and submit
   3
       the following Joint Scheduling Conference Report.
   4
       1.    Summary
   5
             Plaintiff:
   6
             Brenda Core has a Marfan related condition: a disease of the body’s collagen
   7
       causing medical problems in her connective tissue. Her ligaments, cartilage, joints
   8
       and internal organs are sick. She has trouble walking and standing. Plaintiff uses a
   9
       cane or walker as needed. Plaintiff visited Defendant’s property to patronize the
  10
       “Burger King”, which is located at Defendant’s Property. Plaintiff encountered
  11
       barriers that interfered with her ability to use and enjoy the goods, services,
  12
       privileges and accommodations offered at the Property, including parking, paths of
  13
       travel, signage and restrooms. Plaintiff alleges there is no ADA compliant parking,
  14
       paths of travel, signage or restrooms on the Defendant’s property.
  15
             Principal factual issues in dispute include the following: whether the parking
  16
       lot, parking spaces, paths of travel, signage, restrooms and other alleged violations
  17
       are and were in compliance; whether the remedies to the alleged violations are too
  18
       expensive to be readily achievable; whether the Defendant has failed to provide
  19
       access to persons with disabilities; the number of visits Plaintiff is entitled to claim
  20
       as violations within the time frame alleged; whether Defendant has policies and
  21
       procedures that place corporate profit above the law and the well-established rights
  22
       of disabled Americans; and Plaintiff’s alleged damages.
  23
             Plaintiff is alleging claims under the Americans with Disabilities Act and the
  24
       Unruh Civil Rights Act. Plaintiff alleges that none of the many architectural barriers
  25
       have been removed yet.
  26
             Defendant:
  27
  28
                                            3
                                 JOINT RULE 26(F) REPORT
Case 2:20-cv-03247-FMO-MAA Document 21 Filed 07/17/20 Page 4 of 10 Page ID #:106



   1
             Defendants contend the property is currently free of all violations under the
   2   ADA, and thus that Plaintiff lacks standing to pursue injunctive relief under the
   3   ADA. Defendants further contend that to the extent Plaintiff can walk, she does not
   4   have standing or injury arising from many of the ADA violations she alleges.
   5         Subject Matter Jurisdiction
   6         Plaintiff:
   7         The basis for the Court’s subject matter jurisdiction is a federal question
   8   regarding claims under the Americans with Disabilities Act of 1989, 42 U.S.C. ch.
   9   126 § 12101 et seq. Plaintiff has the right under 28 U.S.C. § 1653 to amend the
  10   Complaint to properly plead jurisdiction should the issue arise. No issues exist
  11   regarding personal jurisdiction or venue. No parties remain to be served.
  12         Defendant:
  13         Plaintiff lacks subject matter jurisdiction. There are presently no ADA
  14   violations at the Burger King. The ADA permits only injunctive relief under Title
  15   III. Without any present violations, Plaintiff lacks standing to pursue a claim under
  16   the ADA. Without his ADA claim, Plaintiff lacks any other basis for federal subject
  17   matter jurisdiction, and the Court should decline jurisdiction over pendant state law
  18   claims.
  19   2.    Legal Issues
  20
             Plaintiff:
  21
             (1) the nature of the alleged ADA and relevant building codes causing
  22
       barriers not currently alleged, particularly related to barriers Plaintiff encountered in
  23
       the interior of the business; (2) whether ownership and operation of the business
  24
       makes Defendant liable for damages and fixing the alleged violations of the ADA;
  25
       (3) impact of the history of Defendant’s failure to comply with the ADA and or
  26
       ADAAG in California on damages; (4) the consequence of previous complaints
  27
       regarding disability discrimination against the Defendant; (5) the effect of the lack
  28
                                            4
                                 JOINT RULE 26(F) REPORT
Case 2:20-cv-03247-FMO-MAA Document 21 Filed 07/17/20 Page 5 of 10 Page ID #:107



   1
       of ADA compliant parking, failure to provide accessible paths of travel, and of non-
   2
       complaint signage and restroom on Plaintiff; (6) whether changes or modifications
   3
       to the property have been put into motion by the existence of Plaintiff’s complaint;
   4
       (7) the financial feasibility of providing access to persons with disabilities by way
   5
       of depositions of witnesses, persons most qualified, co-owners of the subject
   6
       property, lessee of defendant, personnel employed by the lessee of defendant and
   7
       defendant, as well as written discovery through requests for documents and tangible
   8
       items and interrogatories and (8) whether policies and procedures of Defendant
   9
       regarding compliance with California State and Federal disability access laws
  10
       shows a wanton disregard for disability discrimination and disability access laws.
  11
              Defendant:
  12
              (1) Plaintiff’s lack of standing under the ADA due to no present ADA
  13
       violations at the property; (2) Whether the alleged violations were even violations
  14
       in the first place; (3) The nature of Plaintiff’s alleged disability, and her lack of
  15
       standing to asserts certain kinds of violations under the ADA as alleged in the
  16
       Complaint; and (4) Whether the Court should exercise jurisdiction over pendant
  17
       state law claims.
  18
       3.     Parties, Evidence, etc
  19
              Plaintiff:
  20
              Plaintiff has filed her Certification as to Interested Parties or Persons. Parties
  21
       named in Plaintiff’s Certification are Plaintiff Brenda Core and Defendant Hendifar
  22
       Properties, LLC. Plaintiff does not currently anticipate adding any new parties,
  23
       however she may add additional allegations of code violations not in the current
  24
       complaint subsequent to a land inspection.
  25
              Potential Witnesses:
  26
                 a. Principles/ Owners of Defendant Hendifar Properties, LLC
  27
                 b. Employees and agents of Defendant Hendifar Properties, LLC
  28
                                             5
                                  JOINT RULE 26(F) REPORT
Case 2:20-cv-03247-FMO-MAA Document 21 Filed 07/17/20 Page 6 of 10 Page ID #:108



   1
                c. Employees and agents of the BURGER KING on the property
   2
                d. Plaintiff
   3
                e. Contractors of Defendant or Defendant’s lessee who performed work
   4
                    at the subject premises.
   5
             Defendant:
   6
                a. Witnesses: Defendants agree with Plaintiff’s proposed witnesses, and
   7
                    adds Defendant’s CASp inspector, who will be identified pursuant to
   8
                    applicable rules regarding expert discovery, or at another time as
   9
                    applicable;
  10
                b. Documents: Defendants will seek from Plaintiff, (1) Plaintiff’s medical
  11
                    records and receipts evidencing her disability and any ownership or
  12
                    need for prosthetics; (2) Documents evidencing that Plaintiff visited
  13
                    the Burger King on the dates she alleges; (3) Communications between
  14
                    Plaintiff and any person that reference the Burger King.
  15
  16   4.    Insurance
  17
             Plaintiff:
  18
             Plaintiff is not aware of any insurance that provides coverage for this action.
  19
             Defendant:
  20
  21         Defendants do not have any insurance coverage for this action.

  22   5.    Magistrate Judge
  23         Plaintiff:
  24
             Plaintiff consents to a magistrate judge to preside over this action.
  25
             Defendant:
  26
             Defendant consents to the magistrate judge to preside only over discovery
  27
       and non-dispositive motions, but reserves the right to have dispositive motions and
  28
                                             6
                                  JOINT RULE 26(F) REPORT
Case 2:20-cv-03247-FMO-MAA Document 21 Filed 07/17/20 Page 7 of 10 Page ID #:109



   1
       trial handled by the District Court Judge assigned.
   2
       7.    Discovery
   3
             Plaintiff:
   4
             Plaintiff intends to seek discovery related to: (1) other violations of the ADA
   5
       and relevant building codes causing barriers not currently alleged, particularly
   6
       related to barriers Plaintiff encountered in the interior of the business; (2) the
   7
       ownership and operation of the Property; (3) history of Defendant’s failure to
   8
       comply with the ADA and or ADAAG in California; (4) previous complaints
   9
       regarding disability discrimination against the Defendant; (5) the lack of ADA
  10
       compliant parking, inaccessible paths of travel, non-compliant signage, non-
  11
       compliant restroom; and other access violations (6) changes or modifications to the
  12
       Property; (7) the feasibility of providing access to persons with disabilities by way
  13
       of depositions of witnesses, persons most qualified, co-owners of the subject
  14
       property, lessee of defendant, personnel employed by the lessee of defendant and
  15
       defendant, as well as written discovery through requests for documents and tangible
  16
       items and interrogatories and (8) policies and procedures of Defendant regarding
  17
       compliance with disability access laws.
  18
             Defendant:
  19
             Defendants will seek from Plaintiff, (1) Plaintiff’s medical records and
  20
       receipts evidencing her disability and any ownership or need for prosthetics; (2)
  21
       Documents evidencing that Plaintiff visited the Burger King on the dates she
  22
       alleges; (3) Communications between Plaintiff and any person that reference the
  23
       Burger King. Defendant will also seek the deposition of Plaintiff, as well as any
  24
       inspector hired by Plaintiff who inspected the premises.
  25
       6.    Motions
  26
             Plaintiff:
  27
             Plaintiff does not intend to add any parties or claims, file amended pleadings
  28
                                            7
                                 JOINT RULE 26(F) REPORT
Case 2:20-cv-03247-FMO-MAA Document 21 Filed 07/17/20 Page 8 of 10 Page ID #:110



   1
       or transfer venue at this time.
   2
              Plaintiff intends to conduct an expert led site inspection to identify each barrier that
   3
       would affect his type of disability and, then, amend the complaint to ensure that the ADA
   4
       claim reflects his intention to have all unlawful barrier removed or remediated. This is the
   5
       two-step process permitted and required by Doran v. 7-Eleven Inc., (9th Cir. 2008) 524
   6
       F.3d 1034 and Chapman v. Pier 1 Imports (US) Inc., 631 F.3d 939 (9th Cir. 2011).
   7
              Defendant:
   8
              Defendant is contemplating a 12(b)(1) motion for lack of subject matter
   9
       jurisdiction.
  10
       8.     Class Certification
  11
  12          Plaintiff:
  13          Not applicable.
  14          Defendant:
  15          Agreed.
  16   9.     Dispositive Motions
  17
              Plaintiff: Plaintiff anticipates filing a motion for summary judgment on the
  18
       issues of duty and liability.
  19
              Defendant:
  20          12(b)(1) Motion and Motion for Summary Judgment.
  21   10.    Settlement/Alternative Dispute Resolution (ADR):
  22
              Plaintiff:
  23
              Plaintiff proposes ADR procedure 2.
  24
              Defendant:
  25
              Agreed.
  26
       11.    Pretrial and Trial Dates
  27
              Plaintiff:
  28
                                              8
                                   JOINT RULE 26(F) REPORT
Case 2:20-cv-03247-FMO-MAA Document 21 Filed 07/17/20 Page 9 of 10 Page ID #:111



   1
             Plaintiff proposes the following pretrial and trial dates:
   2
                    Discovery Cutoff:            July 9, 2021
   3
                    Motion Hearing Cutoff:       August 16, 2021
   4
                    Final Pretrial Conference: September 6, 2021
   5
                    Trial:                       September 14, 2021
   6
             Defendant:
   7
             Agreed.
   8
       12.   Trial Estimate
   9
             Plaintiff:
  10
             Plaintiff estimates a 1-2 day jury trial.
  11
             Defendant:
  12
             Agreed.
  13
       13.   Trial Counsel
  14
             Plaintiff:
  15
             Anoush Hakimi & Peter Shahriari
  16
             Defendant:
  17
             Jon A. Atabek
  18
       14.   Independent Expert or Master:
  19
             Plaintiff:
  20
             An independent expert or master is not applicable in this matter.
  21
             Defendant:
  22
             Agreed.
  23
       16.   Other Issues
  24
             Joint Position:
  25
             The parties believe there are no other issues affecting the status or
  26
       management of the case. The parties do not propose any severance, bifurcation, or
  27
       other ordering of proof.
  28
                                             9
                                  JOINT RULE 26(F) REPORT
Case 2:20-cv-03247-FMO-MAA Document 21 Filed 07/17/20 Page 10 of 10 Page ID #:112



    1
    2   DATED: July 9, 2020                    H&S LAW GROUP, PLC
    3
    4
                                        By:    /s/Anoush Hakimi
    5                                          ANOUSH HAKIMI, ESQ.
                                               Attorney for Plaintiff, Brenda Core
    6
    7
    8    DATED: July 9, 2020                   ATABEK & ASSOCIATES, P.C.
    9
   10
   11                                   By:    /s/Jon A. Atabek
                                               JON A. ATABEK, ESQ.
   12                                          Attorney for Defendant, Hendifar Properties,
   13                                          LLC

   14
   15                             SIGNATURE ATTESTATION

   16   I, Anoush Hakimi, attest that all other signatories listed, and on whose behalf the
   17   filing is submitted, concur in the filing’s content and have authorized the filing.

   18
   19                                                 /s/Anoush Hakimi
                                                      Anoush Hakimi
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                           10
                                 JOINT RULE 26(F) REPORT
